Opinion issued February 20, 2014




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-12-00490-CV
                             ———————————
     ANGELINA GAILEY, INDIVIDUALLY AND AS EXECUTRIX OF
    ESTATE OF PATRICK L. GAILEY, DAN PATRICK GAILEY, AND
                 PATRICK L. GAILEY, Appellants
                                          V.
                       PASQUAL GUTIERREZ, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Case No. 2009-04324


                           MEMORANDUM OPINION

      Appellants failed to timely file a brief. See TEX. R. APP. P. 38.6(a)

(governing time to file brief), 38.8(a) (governing failure of appellant to file brief).

After being notified that this appeal was subject to dismissal, appellants did not
adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of

case).

         We dismiss the appeal for want of prosecution for failure to timely file a

brief.

                                   PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                          2